Marbach v Behar (2020 NY Slip Op 04156)





Marbach v Behar


2020 NY Slip Op 04156


Decided on July 22, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 22, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JOHN M. LEVENTHAL
SHERI S. ROMAN
FRANCESCA E. CONNOLLY, JJ.


2019-02743
 (Index No. 7784/15)

[*1]Louis Marbach, etc., appellant,
vSteve Behar, respondent.


Leavitt, Kerson & Sehati, Forest Hills, NY (Paul E. Kerson of counsel), for appellant.
Coran Ober P.C., Flushing, NY (Steven T. Beard of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Queens County (Janice A. Taylor, J.), entered December 10, 2018. The order granted the defendant's motion for summary judgment dismissing the complaint.
ORDERED that the order is affirmed, with costs.
The plaintiff commenced this action to recover damages for breach of contract. The defendant moved for summary judgment dismissing the complaint. By order entered December 10, 2018, the Supreme Court granted the defendant's motion. The plaintiff appeals.
We agree with the Supreme Court's determination granting the defendant's motion for summary judgment dismissing the complaint. The defendant established his prima facie entitlement to judgment as a matter of law by demonstrating that he neither contracted with the plaintiff for the services in question nor agreed to be personally liable for the debt (see Richmond Adv./Reinhold Assoc. v Del Guidice, 66 AD2d 701; see also Genova Burns LLC v New Yorkers for Bill Thompson, 148 AD3d 456; Political Mktg., Int'l, Inc. v Jaliman, 67 AD3d 661). In opposition, the plaintiff failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320, 324). 	The plaintiff's remaining contentions are without merit.
BALKIN, J.P., LEVENTHAL, ROMAN and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court